DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) various mathematical processing steps, without requiring particular technical components beyond the generic “computerized system” and electrodes. This judicial exception is not integrated into a practical application because it amounts to a generic computational task being performed by a generic computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the calculations amount to an abstract idea that may be implemented on any computer. The only structural elements that are claimed are electrodes as a source for the data. Electrodes are a generic element and do not relate to the data processing steps of the claims; the data gathering apparatus does not add a meaningful limitation to the claims and therefore amounts to insignificant extra-solution activity.


Priority
The present application claims priority to several parent applications. However, the subject matter regarding a grouping algorithm to generate group data and to determine that at least two beats of the plurality of beats are grouped together based on the group data, has a priority date of 2/4/2019, the filing date of application 16/267380. Therefore this date will be considered the earliest priority date of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-17, 20-21, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapin et al. (US Patent Application Publication 2017/0112401), hereinafter Rapin.
Regarding claims 1, 20, and 28, Rapin teaches a computerized system, method, and non-transitory computer readable media comprising instructions for analyzing electrocardiogram (ECG) data of a patient (Rapin, ¶[0023]), the ECG data generated by one or more electrodes across a plurality of time points and comprising a plurality of beats (Rapin, Fig. 4), the computerized system configured to: analyze the ECG data using a delineation algorithm (Rapin, ¶[0029], neural network for delineation of signal) to generate wave information corresponding to a likelihood of a presence of at least one wave at the plurality of time points (Rapin, ¶[0030]); determine beat onset information and beat offset information (Rapin, ¶[0032]) for beats of the plurality of beats where at least one wave is determined to be present to generate a plurality of beat onsets and beat offsets (Rapin, ¶[0080]); extract a plurality of beat portions of ECG data based on the plurality of beat onsets and beat offsets (Rapin, ¶[0080]), each beat portion of the plurality of beat portions of ECG data corresponding to a beat of the plurality of beats (Rapin, ¶[0080], onset and offset calculation done for each wave, that is for each beat); determine, based on the plurality of beat portions, a plurality of embedding data  representative of each beat of the plurality of beats (Rapin, ¶[0050] an embedding algorithm generates a matrix of ECG values, which is embedding data representative of each beat of the plurality of beats; ¶[0080] data representative of scores for each beat is determined); determine, based on the plurality of embedding data, a plurality of group data indicative of a similarity between two or more beats of the plurality of beats (Rapin, labels are applied to beats based on scores calculated, and the labels are indicative of similarity between two or more beats of a plurality of beats; similar beats have the same label. This label can be a result of embedding anomaly data to generate a score of whether it has a certain anomaly, or a score as to which wave component it is, R-wave, S-wave, etc.;  ¶[0107], Fig. 7, grouping complexes based on being normal or having PVC; ¶[0061], anomaly labels, that is, grouping beats based on anomaly type; or ¶[0034], ¶[0098] grouped based on which wave type it is; in the alternate, group data may constitute beats being part of the same QRS complex, so identifying waves as R waves, S-waves, or similar) and determine that at least two beats of the plurality of beats should be grouped together based on the plurality of beat portions of ECG data, the at least two beats forming a cluster (Rapin, ¶[0107], Fig. 7, grouping complexes based on being normal or having PVC; or ¶[0098] grouped based on which wave type it is; in the alternate, group data may constitute beats being part of the same QRS complex, so identifying waves as R waves, S-waves, or similar).
Regarding claims 2 and 21, Rapin teaches that the computerized system is further configured to: and analyze the plurality of embedding data using a grouping algorithm to generate group data (Rapin, ¶[0069-0076]), wherein the at least two beats of the plurality of beats are determined to be grouped together based on the grouping algorithm (Rapin, ¶[0107], Fig. 7, the calculations, that is the grouping algorithm, groups complexes based on being normal or having PVC; or ¶[0098] grouped based on which wave type it is; it is at least two because any number of beats of a certain type are grouped; in the alternate, group data may constitute beats being part of the same QRS complex, ¶[0003], a heartbeat pattern includes a P-wave, a QRS complex, and a T-wave. A PQRST complex is a group of multiple waveforms together).
Regarding claim 3, Rapin teaches grouping based on wave type (Rapin, ¶[0098]), and this group data may correspond to a distance between two beats (Rapin, ¶[0014], PR, RR, and QT intervals are a morphological indicator used to identify waveform morphologies).
Regarding claim 11, Rapin teaches that determining that at least two beats of the plurality of beats should be grouped together further comprises determining that the group data satisfies a threshold value (Rapin, waves from these PQRS groups are identified by satisfying a threshold, ¶[0012], Fig. 7).
Regarding claim 12, Rapin teaches that the system is further configured to transmit information indicative of the cluster to a computer for display on a graphic user interface (Rapin, ¶[0026], ¶[0030], ¶[0034], ¶[0084], ¶[0107]).
Regarding claim 13, Rapin teaches generating information to display at least one overlay comprising at least two beats of the plurality of beats overlaid over one another (Rapin, an ECG signal may be displayed with labels; these beats overlaid may constitute waves of the QRS complex displayed together, in the alternate, Figs. 4 and 5 display scores for different beats displayed together in an overlaid chart).
Regarding claim 14, Rapin teaches that the computerized system is further configured to analyze the beats in the cluster using a classification algorithm to determine a likelihood of a presence of the one or more abnormalities, conditions, or descriptors associated with cardiac events for the patient (Rapin, ¶[0030], ¶[0107]).
Regarding claim 15, Rapin teaches that the computerized-system is further configured to analyze the wave information from the delineation algorithm using a classification algorithm to determine a likelihood of a presence of the one or more abnormalities, conditions, or descriptors associated with cardiac events for the patient (Rapin, ¶[0030], ¶[0107]).
Regarding claim 16, Rapin teaches that the wave information is inputted into the classification algorithm and separately used to determine that at least two beats of the plurality of beats should be grouped together (Rapin, ¶[0030], ¶[0107], Figs. 6-7).
Regarding claim 17, Rapin teaches that the computerized system is further configured to, prior to analyzing the ECG data using the delineation algorithm, pre-process the ECG data to remove noise from the ECG data (Rapin, ¶[0093], ¶[0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rapin.
Regarding claim 4, Rapin teaches the use of more than one neural network (Rapin, ¶[0030], a recurrent neural network, ¶[0049], recurrent convolutional network constitutes more than one network, ¶[0033-0034]). Rapin does not expressly teach that of the two neural networks, that the delineation algorithm utilizes a first neural network and an embedding algorithm utilizes a second neural network. It would have been obvious to one having ordinary skill in the art to use one neural network for the delineation algorithm and another neural network for the embedding algorithm associated with determining the plurality of embedding data because these two networks have different analysis needs, and so each network is focused on a separate task, whether categorizing wave types, or putting multiple labels on a wave. The embedding algorithm would inherently be associated with determining the plurality of embedding data, because this is how neural networks work.
Regarding claim 5, Rapin teaches that the grouping algorithm utilizes a third neural network (Rapin, ¶[0034], NN3 is a third neural network that is used in the grouping algorithm).

Claims 6-10, 18-19 and 22-27, are rejected under 35 U.S.C. 103 as being unpatentable over Rapin in view of Chakravarthy et al. (US Patent Application Publication 2020/0029911), hereinafter Chakravarthy.
Regarding claims 6 and 26, Rapin does not expressly teach receiving user input. Chakravarthy teaches a neural network-based patient monitoring device wherein the computerized system is configured to receive user input data from an input device regarding an inaccuracy corresponding to the ECG data (Chakravarthy, ¶[0067-68], ¶[0087] a technician may review and dismiss large amounts of ECG signal data related to persistent data deterioration). It would have been obvious to one having ordinary skill in the art to apply Chakravarthy’s teachings to the Rapin invention in order to allow a technician intervene if faulty data has been detected in the system.
Regarding claims 7 and 27, in the Rapin invention as modified by Chakravarthy, . the system is configured to adjust the delineation algorithm, that is, thresholds for noise, if a technician detects that large quantities of valid data are being marked as noisy (Chakravarthy, ¶[0087]). It would have been obvious to one having ordinary skill in the art to apply Chakravarthy’s teachings to the Rapin invention in order to allow a technician intervene if faulty data has been detected in the system, and adjust the algorithm to allow fewer segments to be marked as noisy, if it has been determined that the data is actually valid (Chakravarthy, ¶[0087]), in order to ensure that all valid data is included in the delineation, embedding, or grouping algorithm, and that good data is not unnecessarily excluded.
Regarding claim 8, the modified Rapin invention does not explicitly teach displaying data based on user input. However, data display is implicit in Chakravarthy’s teachings of a technician reviewing data (Chakravarthy, ¶[0087]). It would have been obvious to one having ordinary skill in the art to modify displayed data based on the user data, that is, to clear flags visually marking noisy data, if the technician has determine that this data is not actually noisy, or to remove data segments from the display that have been confirmed to be noisy, as indicated in ¶[0074] of Chakravarthy’s disclosure, referring to stitching together data. 
Regarding claim 9, in the case where a technician decides to mark that data originally flagged as noisy is actually good data (Chakravarthy, ¶[0087]), the user input data corresponds to adding QRS clusters (adding data back to the analysis), and in the case of excluding data determined to be noisy, this constitutes deleting QRS clusters (Chakravarthy, ¶[0074]) from the display in the modified Rapin invention as explained above.
Regarding claim 10, the modified Rapin invention does not explicitly teach that the plurality of embedding data comprises a vector of data for each of the plurality of beats. However, Rapin teaches input ECG vectors. (Rapin, ¶[0039-0041], ¶[0047]) for analysis. It would have been obvious to one having ordinary skill in the art for the embedding data to comprise a vector of data for each beat of the plurality of beats, in order to allow each beat to individually be analyzed by the neural network for classification compared to previous known beats.
Regarding claims 18-19 and 22-24, Rapin does not teach assigning the ECG data and information based on the ECG data to a user account for review. Chakravarthy teaches a neural network-based patient monitoring device wherein a technician reviews ECG data (Chakravarthy, ¶[0067-68], ¶[0087] a technician may review and dismiss large amounts of ECG signal data related to persistent data deterioration), and then configuring the system to receive user input data regarding the ECG data and information based on the ECG data from the user account based on the review ((Chakravarthy, ¶[0067-68], ¶[0087] a technician may review and dismiss large amounts of ECG signal data related to persistent data deterioration, or else non-noisy segments may be stitched together by the technician, ¶[0074]). It would have been obvious to one having ordinary skill in the art to apply Chakravarthy’s teachings to the Rapin invention by assigning the ECG data and information based on the ECG data (that is, flags on errors) to a technician’s account for review in order to allow a technician intervene by modifying the data or confirming flags on faults if faulty data has been detected in the system. Technician accounts and dockets of information to review are well-known in the art of quality control. This input mentioned constitutes quality review by one or more reviewers (the technician), and receiving quality control input generated by the review (the technician)/
Regarding claim 25, the modified Rapin invention does not explicitly teach displaying data based on user input. However, data display is implicit in Chakravarthy’s teachings of a technician reviewing data (Chakravarthy, ¶[0087]). It would have been obvious to one having ordinary skill in the art to modify displayed data based on the user data, that is, to clear flags visually marking noisy data, if the technician has determine that this data is not actually noisy, or to remove data segments from the display that have been confirmed to be noisy, as indicated in ¶[0074] of Chakravarthy’s disclosure, referring to stitching together data. It would further have been obvious to use this display for additional quality control review, by marking what has been modified, in order that future technicians may double check the work or look again at the old data if they wish.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. The examiner has updated the rejection to account for the new limitations added by the applicant. The recitation of a plurality of data is not significantly different to the prior recitation of data; in a situation in which much data is collected an analyzed, there will always be a plurality of data. Regarding data forming a cluster, it is not clear how clustering data is different from tagging data; data with the same labels can be considered to be a group or cluster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792